DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and arguments have overcome the following rejections:
The rejection of Claims 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) due to amending the claims to remove the indefiniteness.
All rejections of Claim 17 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) due to limitations in the claim that are not taught by the cited prior art and as argued.
The first rejection of Claim 17 under 35 U.S.C. 103 over Scheuing et al ‘582 and the first rejection of Claim 18 under 35 U.S.C. 103 over Scheuing et al ‘582 as formulated.

The remaining second rejection of Claim 17 under 35 U.S.C. 103 over Scheuing et al ‘582 and second rejection of Claim 18 under 35 U.S.C. 103 over Scheuing et al ‘582 in view of Hu et al are maintained, but have been modified to include the amended claims.
The Double Patenting rejections are also maintained, but have been modified to address amendments to the instant and copending claims.
In addition, and due to the amendments, new grounds of rejection are presented as detailed herein.

	Applicant’s arguments regarding Scheuing et al ‘582 have been considered, but they are not convincing.  Applicant argues that:
Scheuing et al ‘582 teaches methods and compositions for providing articles with reduced soiling tendency, reduced cleaning effort and improved soil repellency.
Scheuing et al ‘582 fails to disclose a method of treating materials to increase dry strength and/or wet strength, or to achieve improved mechanical properties and binding characteristics by using a composition suitable as a binder.
Scheuing (US'582) describes a different technical field compared to the present invention.
Scheuing (US'582) cannot lead a person of ordinary skill in the art to a method for providing higher dry strength and/or wet strength.
The main focus of Hu is to provide a method resulting in an antimicrobial article and reduce leaching of an antimicrobial polymer.
Hu discloses a method of coating a substrate with a synthetic PEC composition but fails to disclose a method of treating a material with a bio-based PEC composition suitable as a binder and thereby providing improved mechanical properties.
The person of ordinary skill, trying to provide a method for improving dry strength and/or wet strength of a treated material, has therefore no particular use of the teachings of Hu.

First, it is well-settled that references need not be combined for the purpose of solving the same problem solved by Appellants. See, e.g., Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."). It is sufficient that the references would have led a skilled artisan to do what Appellants did, although Appellants' particular purpose was different from that of the references. In re Heck, 699 F.2d 1331, 1333 (Fed. Cir. 1983). 
The PEC composition disclosed by Scheuing (US'582) overlays the claimed PEC composition and will act as a binder to increase wet strength and/or dry strength when coated on fiber-based materials or, at least, increased wet strength and/or dry strength in the coated materials would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Regarding Hu, the reference teaches curing or drying temperatures suitable for fiber-based materials that would have been known to those of ordinary skill in the art.  Furthermore, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  In the present case, the broadly claimed drying temperatures range from room temperature to 200 °C and there is insufficient evidence of the criticality of the claimed temperature range.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the weight ratio between cation and acid is 1:0.1 to 1:30”.  It is not clear if said cation is intended to refer to the cationic biopolymer, the individual cationic moieties of the cationic biopolymer, the cationic mono- or multivalent atom of the Lewis acid, or some other cation.
For the purpose of this examination, the “cation” is construed as the cationic biopolymer.  Affirmation or clarification of this assumption is requested in the reply to this Office Action.
Claims 18-20 depend from and inherit the indefiniteness of Claim 17.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

. 
Scheuing et al, (US'582) discloses a method of treating fiber-based materials, textiles, woven and nonwoven materials such as cloth, towel, paper towel, tissue, toilet tissue, bandage, etc. with a bio-based polyelectrolyte complex PEC composition formed by combining a cationic polyelectrolyte and an anionic polyelectrolyte, the method comprising treating the fiber based materials, textiles, woven and nonwoven materials with an aqueous solution of a polyelectrolyte complex PEC composition by spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0009], [0056-0057]).  In an example, PEC components containing two natural polymers, e.g.- chitosan derived from crustacean shells and citric acid (acid component), and alginic acid in the form of a sodium salt derived from brown algae, were added in or to deionized water ([0114], see notes beneath Table 16), therefore dilution with deionized water is implicitly disclosed or, at least, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In some embodiments, the composition additionally comprises a preservative [0055] or, at least including a preservative would have been obvious to one of ordinary skill in the art. 
The PEC composition comprises a water-soluble cationic first polyelectrolyte and a water-soluble second polyelectrolyte containing groups of opposite charge to the first polyelectrolyte, and wherein the molar ratio R of charged groups on the first 
Scheuing et al, (US'582) discloses that the cationic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0047], which significantly overlays the claimed range or, at least, using an amount of chitosan in the claimed range would have been obvious to one of ordinary skill in the art.  Regarding the degree of deacetylation, or DD, it is known in the art that Chitosan is prepared by hydrolysis of the acetamide groups of chitin, and that Chitosan DD  can range from 56%-99% depending on chitin source and methods of chitosan preparation (see DiCarlo et al, [0007]-[0008] for evidence).  Chitosan having a DD from 70% to 89.3% is commercially available (see Gillberg-LaForce et al, col 9, lines 4-11) and Sigma-Aldrich, Chitosan Product Specification).  Therefore, the chitosan of Scheuing et al, (US'582) has a degree of deacetylation in the claimed range or, at least, it would have been obvious to one of ordinary skill in the art to use a chitosan having a claimed range as a typical degree of deacetylation of commercial chitosans.

Scheuing et al, (US'582) discloses that the cationic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0047], and the anionic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0049], therefore the range of weight ratios of cationic polyelectrolyte to anionic polyelectrolyte is centered around 1:1 and significantly overlays the claimed range or, at least, selecting a weight ratio of cationic polyelectrolyte to anionic polyelectrolyte in the claimed range would have been obvious to one of ordinary skill in the art with a reasonable expectation of obtaining a suitable PEC composition.  In the example discussed above, a 0.2 wt-% solution of chitosan (Stock A) and a 0.2 wt-% solution of alginic acid salt (Stock B) were used in weight ratios of Stock A/Stock B, or of 
Forming PEC compositions having a pH of 2.2 is disclosed [0061].
The disclosed PEC composition overlays the claimed PEC composition and will function as a binder and increase wet strength and/or dry strength for the fiber-based materials, textiles, woven and nonwoven materials or, at least, it would have been obvious to one of ordinary skill in the art that the PEC composition will function as claimed because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheuing et al ‘582 in view of Hu et al. (US 2008/0005852).
Regarding Claim 17, Scheuing et al ‘582 teaches a step of curing (i.e. drying) [0069, 0081-0083, 0122], but fails to teach curing treated fiber based materials, textiles, woven and nonwoven materials at 20-220 °C. Hu et al. (US'852) teach an analogous method of treating fiber based materials, textiles, woven and nonwoven materials with a polyelectrolyte complex, including drying and curing the coated fabric at a temperature range of 5-250 °C, preferably between 150-200 °C (Abs, [0034], [0047-0048]), It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US'582 by curing the treated fiber based materials, textiles, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 21, 23 and 24 of copending Application No. 16/282551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite limitations of or overlaying those of the instant claims.   The additional one or more fatty compounds in the composition of the copending claims makes them a species of the instant claims.

Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19 and 21 of copending Application No. 16/282608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite limitations of or overlaying those of the instant claims.  The additional water-insoluble particles in the composition of the copending claims makes them a species of the instant claims.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest a method of applying a PEC composition to a fiber-based material wherein the PEC composition comprises a water soluble plasticizer as claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748